Citation Nr: 1524210	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for pancreatitis to include as secondary to service-connected ulcerative colitis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in March 2013.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran was diagnosed with acute pancreatitis in February 2009, following hospitalization for the condition.  Furthermore, the Veteran testified at the March 2013 hearing that he continues to take digestive enzyme supplements due to his acute pancreatitis.  An August 2010 private physician's statement indicates the Veteran has pancreatic insufficiency and is on long term pancreatic enzyme replacement therapy.

However, VA examinations were performed in June 2009 and more recently in November 2012 which found the Veteran's pancreatitis had been resolved.  In light of the Veteran's testimony that he continues to take digestive enzyme supplements for his acute pancreatitis, the Board finds that updated VA and private treatment records need to be obtained.  Once they are obtained, a medical opinion is necessary to determine whether the Veteran presently has pancreatitis or residuals thereof and if so, whether the Veteran's pancreatitis, or residuals thereof, had onset during active service or was directly caused by his active service.

The Board also notes the record contains a March 2011 VA treatment note which diagnosed the Veteran with alcohol-induced pancreatitis.  The Veteran addressed the doctor's opinion in his March 2013 hearing testimony.  First, the Veteran stated that he had just spent the year in Baghdad where he could not drink so he did not see why a condition related to alcohol would occur within less than one month of his return.  Furthermore, he testified that because of his ulcerative colitis, he was unable to drink heavily because he needed to use the bathroom so often.  In light of the conflicting information, a VA examination is necessary in order to obtain a medical opinion as to whether the Veteran's pancreatitis was induced by alcohol.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's pancreatitis since December 2008 and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether the Veteran has a present diagnosis of pancreatitis or residuals thereof.  If yes, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis or residuals thereof had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	b.  If a present diagnosis is found and if the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis was proximately due to or the result of the service-connected ulcerative colitis or treatment therefor.

	c.  If the answer to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected ulcerative colitis or treatment therefor.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of pancreatitis (i.e. a baseline) before the onset of the aggravation.

	d.  Also, the examiner is asked to provide an opinion as to whether the Veteran's pancreatitis is alcohol induced.  In doing so, the examiner should address the March 2011 VA treatment note as well as the Veteran's March 2013 hearing testimony.  The examiner should also comment on the August 201 private and VA medical statements.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action. 

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

